

 
 

--------------------------------------------------------------------------------

 

WARRANT AGREEMENT




This WARRANT AGREEMENT (this “Agreement”), dated as of August, 2009, is between
MDI, INC., a Delaware corporation (the “Company”), and MDI Investments, LLC
(“Holder”).
 
W I T N E S S E T H:


WHEREAS, the Company desires to grant to Holder this Warrant Agreement (this
“Warrant”) to purchase 4,000,000 shares (the “Shares”) of Common Stock of the
Company.
 
NOW, THEREFORE, in consideration of the premises, the agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1. Grant.  Subject to the terms and conditions hereof, Holder is hereby granted
this Warrant by which Holder has the right to purchase, at any time prior to
August __, 2016 (the “Expiration Date”), at 5:00 p.m., San Antonio, Texas time
on such date, the Shares.
 
2. Exercise of Warrant.
 
2.1 This Warrant is exercisable at $0.60 per Share payable by certified or
official bank check, bank draft payable to the order of the Company or any
combination thereof, subject to adjustment as provided in Section 8 hereof. The
purchase rights represented are exercisable at the option of the Holder thereof,
in whole or part (but not as to fractional shares of the Common Stock).
 
2.2 In lieu of exercising this Warrant by payment of cash or check or bank draft
payable to the order of the Company pursuant to Section 2.1 above, the Holder
may elect to receive Shares equal to the value of this Warrant (or the portion
thereof being exercised), at any time after the date hereof and before the close
of business on the Expiration Date, by surrender of this Warrant at the
principal executive office of the Company, together with the Notice of
Conversion annexed hereto, in which event the Company will issue to the Holder,
Shares in accordance with the following formula:
 
X           =           Y(A-B)
    A


Where,                   X      =         The number of Shares to be issued to
Holder;
 
Y      =           The number of Shares for which the Warrant is being
exercised;
 
A      =           The fair market value of one Share; and
 
B      =           The Exercise Price.
 
(i) For purposes of this Section 2.2, the fair market value of a Share is
defined as the average of the closing bid prices over the thirty (30) day period
ending three (3) days prior to the date of the Notice of Conversion.
 
3.           Issuance of Certificates.  Upon the exercise of this Warrant, the
issuance of certificates for shares of Common Stock (the “Warrant Certificates”)
shall be made forthwith (and in any event within fifteen (15) business days
thereafter) without charge to the Holder thereof, and such certificates shall be
issued in the name of, or in such names as may be directed by, the Holder
thereof; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance and
delivery of any such certificates in a name other than that of the Holder and
the Company shall not be required to issue or deliver such certificates unless
or until the person or persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.
 
3. Restriction On Transfer of Warrant.  The Holder, by its acceptance thereof,
covenants and agrees that this Warrant is being acquired as an investment and
not with a view to the distribution thereof in violation of the Securities Act
(as defined below).  This Agreement is binding upon any Holder(s) and their
respective heirs, successors, and permitted assigns.  The Holder may assign
interests granted by this Agreement, provided that the transferee agrees to be
bound by the terms of this Agreement as if such transferee were a Holder and,
provided further, that the assignment is made pursuant to an effective
registration statement under the Securities Act or a valid exemption from
registration under the Securities Act of 1933, as amended (the “Securities
Act”).  If requested by the Company, the Holder must also furnish to the Company
an opinion of counsel reasonably satisfactory to the Company to such effect.
 
4. Exercise Price.
 
4.1 Initial and Adjusted Exercise Price.  Except as otherwise provided in
Section 8 hereof, the initial exercise price of each Warrant shall be $0.60 per
Share.  The adjusted exercise price shall be the price which shall result from
time to time from any and all adjustments of the initial exercise price in
accordance with the provisions of Section 8 hereof.
 
4.2 Exercise Price.  The term “Exercise Price” herein shall mean the initial
exercise price or the adjusted exercise price, depending upon the context.
 
5. Restrictive Legends.  Any certificates representing the Shares underlying
this Warrant and any of the other securities issuable upon exercise of this
Warrant shall bear substantially the following restrictive legend:
 
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), and may not be offered or
sold except pursuant to (i) an effective registration statement under the Act,
(ii) to the extent applicable, Rule 144 under the Act (or any similar rule under
such Act relating to the disposition of securities), or (iii) an opinion of
counsel, if such opinion shall be reasonably satisfactory to counsel to the
issuer, that an exemption from registration under such Act is available.
 
6. Adjustments to Exercise Price and Number of Securities.
 
6.1 Adjustments for Change in Capital Stock. If at any time after the date of
this Agreement, the Company:
 
(a) pays a dividend or makes a distribution on its Common Stock exclusively in
shares of its Common Stock;
 
(b) subdivides its outstanding shares of Common Stock into a greater number of
shares;
 
(c) combines its outstanding shares of Common Stock into a smaller number of
shares;
 
(d) pays a dividend or makes a distribution on its Common Stock in shares of its
capital stock other than Common Stock; or
 
(e) issues by reclassification of its Common Stock any shares of its capital
stock;
 
then the Holder of the unexercised Warrant shall thereafter be entitled to
receive, upon the exercise of such Warrant, the same shares of Common Stock and
other securities that they would have owned or been entitled to receive
immediately after such event as if this Warrant had been exercised immediately
prior to such event.  The adjustment pursuant to this Section 8.1 shall be made
successively each time that any event listed in this Section 8.1 above shall
occur.  Upon each adjustment in the number of shares for which a Warrant is
exercisable pursuant to this Section 8.1, the Exercise Price for such Warrant
shall be adjusted to equal an amount per share of Common Stock equal to the
Exercise Price before such adjustment multiplied by a fraction, of which the
numerator is the number of shares of Common Stock for which a Warrant is
exercisable immediately before giving effect to such adjustment, and the
denominator of which is the number of shares of Common Stock for which a Warrant
is exercisable immediately after giving effect to such adjustment.
 
6.2 Definition of Common Stock.  For the purpose of this Agreement, the term
“Common Stock” shall mean (i) the class of stock designated as Common Stock in
the Certificate of Incorporation of the Company as amended as of the date
hereof, or (ii) any other class of stock resulting from successive changes or
reclassifications of such Common Stock consisting solely of changes in par
value, or from par value to no par value, or from no par value to par value.
 
6.3 Merger or Consolidation.  In case of any consolidation of the Company with,
or merger of the Company with, or merger of the Company into, another
corporation (other than a consolidation or merger which does not result in any
reclassification or change of the outstanding Common Stock), the corporation
formed by such consolidation or merger shall execute and deliver to the Holder a
supplemental warrant agreement providing that the holder of each Warrant then
outstanding or to be outstanding shall have the right thereafter (until the
expiration of such Warrant) to receive, upon exercise of such Warrant, the kind
and amount of shares of stock and other securities and property receivable upon
such consolidation or merger, by a holder of the number of shares of Common
Stock of the Company for which such Warrant might have been exercised
immediately prior to such consolidation, merger, sale or transfer.  Such
supplemental warrant agreement shall provide for adjustments which shall be
identical to the adjustments provided in Section 8.  The above provision of this
subsection shall similarly apply to successive consolidations or mergers.
 
6.4 No Adjustment of Exercise Price in Certain Cases.  Notwithstanding anything
to the contrary herein, no adjustment of the Exercise Price or number of shares
of Common Stock shall be made if the Exercise Price would be less than the
$0.01.
 
6.5 Statement on Certificate.  Irrespective of any adjustments in the Exercise
Price or the number or kind of shares purchasable upon the exercise of this
Warrant, the certificates issued may continue to express the same price and
number and kind of shares as are stated in this Warrant initially issuable
pursuant to this Agreement.
 
7. Elimination of Fractional Interests.  The Company shall not be required to
issue fractional shares of Common Stock upon the exercise of Warrant.  Warrant
may only be exercised in such multiples as are required to permit the issuance
by the Company of one or more whole shares of Common Stock
 
8. Reservation of Securities.  The Company shall at all times reserve and keep
available out of its authorized shares of Common Stock, solely for the purpose
of issuance upon the exercise of this Warrant, such number of shares of Common
Stock or other securities, properties or rights as shall be issuable upon the
exercise thereof.  The Company covenants and agrees that, upon exercise of this
Warrant and payment of the Exercise Price therefor, all shares of Common Stock
and other securities issuable upon such exercise shall be duly and validly
issued, fully paid, non-assessable and not subject to the preemptive rights of
any stockholder.
 
9. Notices.  All notices, requests, consents and other communications required
or permitted hereunder shall be given in accordance with that certain Stock
Purchase Agreement entered into by and between the Company and the Holder of
even date herewith (the “Stock Purchase Agreement”).
 
10. Successors.  All the covenants and provisions of this Agreement shall be
binding upon and inure to the benefit of the Company, the Holder and their
respective successors and assigns hereunder.
 
11. Governing Law; Submission to Jurisdiction.  This Agreement and each Warrant
Certificate issued hereunder shall be deemed to be a contract made under the
laws of the State of Texas and for all purposes shall be construed in accordance
with the laws of such State without giving effect to the rules of such State
governing the conflicts of laws.
 
12. Entire Agreement; Modification.  This Agreement and the Stock Purchase
Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof and may not be modified or amended except
by a writing duly signed by the party against whom enforcement of the
modification or amendment is sought.
 
13. Severability.  If any provision of this Agreement shall be held to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision of this Agreement.
 
14. Captions.  The caption headings of the Sections of this Agreement are for
convenience of reference only and are not intended, nor shall they be construed
as, a part of this Agreement and shall be given no substantive effect.
 
15. Benefits of this Agreement.  Nothing in this Agreement shall be construed to
give to any person or corporation other than the Company and Holder and any
other registered holders of the Warrant Certificates or Shares any legal or
equitable right, remedy or claim under this Agreement; and this Agreement shall
be for the sole benefit of the Company and Holder and any other registered
holders of Warrant Certificates or Shares.
 
16. Counterparts.  This Agreement may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and such counterparts shall together constitute but one and the same
instrument.
 
17. Representations and Warranties.  The Company represents and warrants as of
the date hereof as follows: (i) the Company and each of its material
subsidiaries (a) is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its incorporation or organization, (b) has all
requisite corporate or other power and authority to own its properties and carry
on its business as now being and as proposed to be conducted, and (c) is
qualified to do business in all jurisdictions in which the nature of its
business or the ownership of its assets makes such qualification necessary and
where the failure to be so qualified would have a material adverse effect; (ii)
the Company has the power and authority and legal right to execute, deliver and
perform its respective obligations under this Agreement; and (iii) the
execution, delivery, and performance by the Company of this Agreement and
compliance with the terms and provisions hereof has been duly authorized by all
requisite corporate action on the part of the Company and does not and will not
violate or conflict with, or result in a breach (whether through notice or lapse
of time) of or require any consent under the Certificate of Incorporation or
bylaws of the Company or any amendments to any of the foregoing.
 
18. Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and, in the case of loss, theft or destruction,
delivery of an indemnity agreement reasonably satisfactory in form and substance
to the Company or, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company shall execute and deliver, in lieu of this Warrant, a
new Warrant executed in the same manner as this Warrant and of like tenor and
amount.
 
19. Delays or Omissions.  No delay or omission to exercise any right, power, or
remedy accruing to the Holder, upon any breach or default of the Company under
this Warrant shall impair any such right, power, or remedy of the Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring.  Any
waiver, permit, consent, or approval of any kind or character on the part of the
Holder of any breach or default under this Warrant or any waiver on the part of
the Holder of any provisions or conditions of this Warrant must be made in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Warrant or by law or otherwise
afforded to the Holder, shall be cumulative and not alternative.
 
[Signature Page Follows]

AUS:619095.3


 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be duly
executed, as of the day and year first above written.


MDI, INC.




________________
By: J. Collier Sparks
Its: CEO and President




HOLDER


MDI INVESTMENTS, LLC


_________________
By: _________________
Its: _________________













AUS:619095.3


 
 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE
 
TO: MDI, Inc.
12500 Network Blvd., Suite 306
San Antonio, TX 78249
ATTN:  Secretary


 
1.
The undersigned hereby elects to purchase ______________ shares (the “Shares”)
of the Common Stock of MDI, Inc. pursuant to the terms of the attached Warrant,
and tenders herewith payment of the purchase price in full.

 
2.
Please issue a certificate or certificates representing the Shares in the name
of the undersigned or in such other name as is specified below:

 


(Print Name)
Address:                                           




 
3.
The undersigned confirms that the undersigned is an “accredited investor”, and
that the Shares are being acquired for the account of the undersigned for
investment only and not with a view to, or for resale in connection with, the
distribution thereof, and that the undersigned has no present intention of
distributing or selling the Shares.

 




(Date)
By:                                                                
Name:Title:



AUS:619095.3


 
 

--------------------------------------------------------------------------------

 

NOTICE OF CONVERSION
 
TO: MDI, Inc.
12500 Network Blvd., Suite 306
San Antonio, TX 78249
ATTN:  Secretary


1.
The undersigned hereby elects to convert the attached Warrant into __________
shares (the “Shares”) of the Common Stock of MDI, Inc. pursuant to Section 1.2
of such Warrant, which conversion shall be effected pursuant to the terms of the
attached Warrant.

 
2.
Please issue a certificate or certificates representing the Shares in the name
of the undersigned or in such other name as is specified below:

 


(Print Name)
Address:                                           




 
3.
The undersigned represents that the undersigned is an “accredited investor,” and
that the Shares are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof, and that the undersigned has no present intention of
distributing or reselling such shares.

 




(Date)
By:                                                                
Name:Title:

AUS:619095.3


 
 

--------------------------------------------------------------------------------

 
